Citation Nr: 1733972	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation for Crohn's disease with gastroesophageal reflux disease (GERD) in excess of 10 percent from November 4, 2008, in excess of 60 percent from January 23, 2009, and in excess of 10 percent from June 16, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1999 to November 2008.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the RO in Pittsburgh, Pennsylvania.

In August 2012, the Veteran testified at a personal hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded for further development of the evidence by the Board in July 2013 and in April 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted, the issue was previously before the Board in April 2016 at which time it was remanded so that the Veteran could be afforded a VA examination to determine the current severity of his service-connected Crohn's disease with GERD.  The Board found that the record did not adequately reveal the current state of the disability.  The Veteran was scheduled for a VA compensation examination in July 2016, but he failed to report for the examination.  In September 2016, prior to notification that the case was to be returned to the Board, the Veteran and his representative gave a rational reason why he was unable to attend the examination and requested that another examination be scheduled.  In order to accord the Veteran every equitable consideration, the Board finds that the case should be returned so that the examination ordered in April 2016 can be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and extent of his service-connected Crohn's disease with GERD since November 4, 2008.  All indicated tests and studies should be performed.  The claims folder should be made available for review by the examiner in conjunction with the examination and such review should be acknowledged in the report.  

The examiner should provide an assessment of the current manifestations of the Veteran's Crohn's disease with GERD.  The severity, frequency and duration of all symptomatology associated with the disorder should be described in detail.  

The examiner should then address whether the Veteran's Crohn's disease, at any time since November 4, 2008, was manifested by a pronounced disability (i.e. resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess); a severe disability (i.e. with numerous attacks a year and malnutrition, the health only fair during remissions); a moderately severe disability (i.e. with frequent exacerbations); or a moderate disability (i.e. with infrequent exacerbations).  

The examiner should also discuss the Veteran's lay statements regarding symptomatology, particularly worsening, when discussing any offered conclusion.  

The examiner should provide complete rationale for all conclusions reached.

If the Veteran fails to report for the examination, a copy of the examination notice letter to him should be obtained and added to the claims file.

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

